SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the Financial Results for the nine month period ended March 31, 2014 and March 31, 2013, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2014 and for the nine-month periods ended March 31, 2014 and 2013 IRSA Inversiones y Representaciones Sociedad Anónima Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°: 71, beginning on July 1, 2013. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the by-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: 213,036. Capital: 578,676,460 shares. Common Stock subscribed, issued and paid up (in thousands of Ps.): 578,676. Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 378,753,404 common shares. Percentage of votes of the Parent Company on the equity: 65.45% Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in thousands of Pesos) Common stock with a face value of Ps.1 per share and entitled to 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited condensed interim consolidated statements of financial position as of March 31, 2014 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non- Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 25 Restricted assets 16 Income tax and minimum presumed income tax ("MPIT") credit Trade and other receivables 17 Investments in financial assets 18 Derivative financial instruments 19 Total Non-CurrentAssets Current Assets Trading properties 12 Inventories 14 Restricted assets 16 Income tax and minimum presumed income tax ("MPIT") credit - Trade and other receivables 17 Investments in financial assets 18 Derivative financial instruments 19 - Cash and cash equivalents 20 Total Current Assets TOTAL ASSETS SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock - Inflation adjustment of share capital and treasury stock Share premium Cost of treasury stock ) - Acquisition of additional interest in subsidiaries ) ) Reserve for share-based compensation 33 Legal reserve Special reserve Reserve for new developments Cumulative translation adjustment Retained earnings ) Total capital and reserves attributable to equity holders of the parent… Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 21 Borrowings….………… 24 Deferred income tax liabilities 25 Salaries and social security liabilities 22 Provisions 23 Total Non-Current Liabilities Current Liabilities Trade and other payables 21 Income tax and minimum presumed income tax ("MPIT") liabilities Salaries and social security liabilities 22 Derivative financial instruments 19 Borrowings 24 Provisions 23 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the nine and three-month periods beginning on July 1st, 2013 and 2012 and January 1st, 2014 and 2013, respectively and ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Note Revenues 27 Costs 28 ) Gross Profit Gain from disposal of investment properties 10 General and administrative expenses 29 ) Selling expenses 29 ) Other operating results, net 31 ) ) ) Profit from operations Share of profit of associates and joint ventures Profit before financial results and income tax Finance income 32 Finance cost 32 ) Other financial results 32 Financial results, net 32 ) (Loss) / Profit before income tax ) ) Income tax 25 ) ) (Loss) / Profit for the period ) ) Attributable to: Equity holders of the parent ) ) Non-controlling interest (Loss) / Profit per share attributable to equity holders of the parent during the period: Basic ) ) Diluted ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the nine and three-month periods beginning on July 1st , 2013 and 2012 and January 1st, 2014 and 2013, respectively and ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months (Loss) / Profit for the period ) ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment Other comprehensive income for the period (i) Total comprehensive income for the period Attributable to: Equity holders of the parent ) Non-controlling interest (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited condensed interim consolidated statements of changes in shareholders’ equity for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Cost of treasury stock Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Special reserve (1) Reserve for new development Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at July 1st, 2013 - - ) Loss for the period - ) ) ) Other comprehensive income for the period - Total comprehensive income for the period - ) Distribution of retained earnings approved by Shareholders’ meeting held10.31.13 - ) ) - Dividends distribution – approved by Shareholders’ meeting held 10.31.13 - ) ) - ) Reserve for share-based compensation(Note 33) - Purchase of Treasury stock ) - - ) - ) - ) Distribution of share capital of subsidiaries - ) ) Reimbursement of expired dividends - 33 Dividends distributed by subsidiaries - ) ) Capital contribution of non-controlling interest - Balance at March 31, 2014 ) ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution No. 609/12. See Note 26. Includes Ps. 957 of Inflation adjustment treasury stock. See Note 26. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited condensed interim consolidated statements of changes in shareholders’ equity for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Reserve for new developments Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balance at July 1st, 2012 ) Profit for the period - Other comprehensive income for the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.12 - ) - - - Reclassification of the deferred tax liability – Approved by Shareholders’ meeting held 10.31.12 - ) - Dividends distribution – approved by Shareholders’ meeting held 10.31.12 - ) Acquisition of non-controlling interest by business combination - Cumulative translation adjustment for interest held before business combination - ) - ) - ) Reserve for share-based compensation (Note 33) - Acquisition of additional interest in subsidiaries - - - ) - ) ) ) Distribution of share capital of subsidiaries - ) ) Reimbursement of expired dividends - 34 Conversion of notes - Capital contribution of non-controlling interest - Balance at March 31, 2013 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited condensed interim consolidated statements of cash flows for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated by operations 20 Income tax and Minimum Presumed Income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures 8 ) ) Purchases of associates and joint ventures ) ) Purchases of investment properties 10 ) ) Proceeds from sale of investment properties Purchases of property, plant and equipment 11 ) ) Purchases of intangible assets 13 ) ) Purchase of investments in financial assets ) ) Proceeds from sale of investments in financial assets Advanced payments ) ) Proceeds from sale ofjoint ventures - Acquisition of subsidiaries, net of cash acquired - ) Interest received Loans granted to associates and joint ventures - ) Dividends received Net cash used in investing activities ) ) Financing activities: Proceeds from borrowings Repayments of borrowings ) ) Payment of non-convertible notes ) ) Acquisition of derivative financial instruments ) - Dividends paid ) ) Acquisition of non-controlling interest in subsidiaries - ) Capital contribution of non-controlling interest Interest paid ) ) Capital reduction of subsidiaries ) ) Loans from associates and joint ventures, net Payment for acquisition of non-controlling interest - ) Repurchase of treasury stock ) - Payment of seller financing of shares ) ) Payment of seller financing ) ) Issuance of non-convertible notes - Proceeds from derivative financial instruments - Net cash used in financing activities ) ) Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year 20 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones S.A. By: /s/Fernando A. Elsztain Fernando A. Elsztain Director Acting as President 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group’s business and general information IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”, “the Company” / “Us” or “the Society”) was founded in 1943 and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. As of March 31, 2014, the Group operates in six business segments. See Note 7 to the Condensed Consolidated Financial Statements as of June 30, 2013 for a description of such segments. Group’s real estate business operations are conducted primarily through IRSA and IRSA’s principal subsidiary, Alto Palermo S.A. (“APSA”). Through APSA and IRSA, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, and it entered the United States of America (“USA”) real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or APSA, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities. The activities of the Group’s segment “Financial operations and others” are carried out mainly through Banco Hipotecario S.A. (“BHSA”), where IRSA has a 29.77% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange (“BASE”). Besides that, the Group has a 42.95% interest in Tarshop S.A (“Tarshop”), a company which main activities are credit card and loan origination transactions. IRSA’s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). APSA’s shares are listed and traded on both the BASE and the NASDAQ of USA. Cresud S.A.C.I.F y A. is our ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is Moreno 877, Floor 23, Autonomous City of Buenos Aires, Argentina. These Unaudited Condensed Interim Consolidated Financial Statements have been approved for issuance by the Board of Directors on May 12, 2014. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation These Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to the Unaudited Condensed Consolidated Interim Financial Statements. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the Annual Consolidated Financial Statements of the Group as of June 30, 2013 prepared in accordance with IFRS in force. These Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. These Unaudited Condensed Interim Consolidated Financial Statements corresponding to the nine-month periods ended, March 31, 2014 and 2013 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s nine-month periods ended March 31, 2014 and 2013 results do not necessarily reflect the proportion of the Group’s full-year results. 2.2.Significant accounting policies The principal accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2013, which are described in Note 2 of the Annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual future results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Consolidated Financial Statements for the year ended June 30, 2013, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Comparative Information Balance items as of March 31, 2013 and June 30, 2013 shown in these financial statements for comparative purposes arise from Unaudited Condensed Interim Consolidated Financial Statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. During the period, the Argentine Peso devalued against the US$ and other currencies by around 32%, which has an impact in comparative information presented in these Financial Statements, due mainly to the currency exposure of our income from offices rental, and our net assets and liabilities in foreign currency as detailed in Note 39. 3.Seasonal effects on operations The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and year-end holidays (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. In November, 2012, the Group took control over Ribgy 183 LLC (“Rigby”), a company that owns a rental office building located in New York, US (see Note 4 to the annual consolidated financial statements). Therefore, balances as of March 31, 2013 include Rigby's operations from the mentioned date. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and disposals For the nine-month period ended as of March 31, 2014 Subscription of shares of Avenida Inc. and Avenida Compras S.A. On August 29, 2013, the Group, through Torodur S.A., subscribed 3,703,704 shares of Avenida Inc., a Company incorporated in Delaware, United States, and 23,077 shares of Avenida Compras S.A., a Company incorporated in Buenos Aires, Argentina, representing 26.09% and 2.10%, of its outstanding capital, respectively. Additionally, Avenida Inc. owns 90.91% of Avenida Compras S.A., thus being the Group’s indirect interest in Avenida Compras of 25.81%. The transaction price was Ps. 13.0 million, which has already been fully paid. The Group has a warrant to increase its interest in Avenida Inc. up to 37.04%. Stock call Option agreement for Arcos del Gourmet S.A. On September 16, 2013, APSA entered into an agreement with Messrs. Eduardo Giana, Pablo Bossi and Patricio Tobal (non-controlling shareholders of Arcos Gourmet S.A.), whereby the latter grant to APSA an exclusive and irrevocable option to purchase 10% of the equity interest in Arcos del Gourmet S.A The term to exercise the option runs from the execution of the agreement to December 31, 2018. The stock purchase price, in the event option is exercised, is US$ 8.0 million. Furthermore, in the mentioned agreement a payment of a fixed amount of Ps. 2.0 million was arranged, which was cancelled, and another variable amount payable monthly, which results from applying 4.5% on the amounts accrued in each previous calendar month for rental and right of admission, net of certain expenses, during 5 years counted from the opening of the shopping mall, in relation to the assignment of rights to earn dividends of Arcos during such period. Condominios del Alto - Performance of Exchange Agreement On November 14, 2013 Alto Palermo S.A. (“APSA”) and Condominios del Alto S.A. (Condominios) executed a conveyance deed whereby Condominios conveyed upon APSA freehold and full possession of the units agreed in exchange. Upon such execution, APSA stated that the mortgage on the property has been fully discharged. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) Subscription of shares of Dolphin Fund Ltd. (“Dolphin”) During the nine-month period ended March 31, 2014, the Group has increased its stake in Dolphin Fund Ltd. (Dolphin) by US$109.5 million. On January 5, 2014, the competent court in dealing with IDB Holding Corporation Ltd. (“IDBH”)debt restructuring has approved the offer made by Dolphin through Dolphin B.V.together with C.A.A. Extra Holdings Limited (“ETH”), a company incorporated under the laws of Israel, controlled by Mordechay Ben Moshé, in order to acquired approximately 53.3% of IDB Development Corporation (“IDBD”), controlled by IDBH, within the framework of the debt restructuring process mentioned, pursuant to Israel’s applicable laws. The transaction was closed on May 7, 2014 (See Note 41). IDBD is one of the Israeli largest and most diversified investment groups, which is involved, through its subsidiaries, in several markets and industries, including real estate, retail, agribusiness, oil & gas production, insurance, telecommunications, etc.; controlling companies as Clal Insurance (Insurance Company), Cellcom (Mobile communications), Koor Industries (owner of 40% of Makhteshim Agan Industries-Agrochemicals), Super-Sol (supermarket), PBC (Real Estate), among others. Significant sale of investment properties On January 14, 2014, IRSA signed the transfer deed for the sale of the 11th floor and seven parking units of the Building Maipú 1300. The total price of the transaction was Ps. 9.6 million (US$ 1.4 million). Such transaction generated a gain before tax of approximately Ps. 7.9 million. On January 24, 2014, IRSA signed the transfer deed for the sale of the 7th floor and 28 parking units of the Building Bouchard 551. The total price of the transaction was Ps. 124.6 million, equivalents to US$ 16.0 million. Such transaction generated a gain before tax of approximately Ps. 99.9 million. On November 15, 2013, IRSA signed the transfer deed for the sale of the 12th floor and two parking units of the Building Maipú 1300 and two parking units of the building Libertador 498. The total price of the transaction was Ps. 9.0 million (US$ 1.5 million). Such transaction generated a gain before tax of approximately Ps. 7.5 million. 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5.Financial risk management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures on financial risk management; therefore they should be read along with the annual consolidated financial statements for the year ended June 30, 2013. There have been no changes in the risk management or risk management policies applied by the Group since year end. Fair value estimates Since June 30, 2013 to the date of these financial statements, there have been no significant changes in business on economic circumstances affecting the fair value of the Company's financial assets and liabilities (either measured at fair value or amortized cost), except for our investment in Supertel Hospitality Inc. ("Supertel"), which fair value was affected by the decrease in the market value of its common shares, because of the suspension of dividends’ payment. This had been decided in order to fortify its financial situation. Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company’s financial instrument. 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information Below is a summarized analysis of the lines of business of the Group for the period ended March 31, 2014: March 31, 2014 Shopping Center Offices and other properties Sales and developments Hotels International Financial operations and others Total Revenues Costs ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) Other operating results, net ) Profit / (loss) from operations ) Share of profit / (loss) of associates and joint ventures - ) ) Segment Profit / (Loss) before financial results and income tax ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - - - Inventories - - - Investments in associates - Operating assets 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended March 31, 2013: March 31, 2013 Shopping Center Office and other properties Sales and developments Hotels International Financial operations and others Total Revenues Costs ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) ) Other operating results, net ) Profit / (Loss) from operations ) ) Share of profit / (loss) of associates and joint ventures - - (4 ) ) Segment profit / (loss) before financial results and income tax ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - - - Inventories - - - Investments in associates - Operating assets 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) Operating results of the Cyrsa S.A., Nuevo Puerto Santa Fe S.A. ("NPSF"), Canteras Natal Crespo S.A. (for the comparative period), Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A. joint ventures have been presented under the method of proportionate consolidation. Under this method, the income/loss generated by joint businesses is reported in the income statements line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the statement of income. Therefore, the proportional consolidation method is used by the Group’s Executive Committee to assess and understand the return and the results of operations of the business as a whole. The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS and the non-elimination of the inter-segment transactions. March 31, 2014 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions As per statements of income Revenues ) ) Costs ) - ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) ) ) Profit from operations ) - Share of profit of associates and joint ventures - Segment profit before financial results and income tax - March 31, 2013 Total segment information Adjustment for share of profit/ (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions As per statements of income Revenues ) ) Costs ) - ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) 81 ) Other operating results, net ) Profit from operations ) - Share of profit of associates and - Segment profit before financial results and income tax ) - 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6.Segment information (Continued) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statements of financial position under IFRS show the net investment in these joint ventures as a single item. March 31, March 31, Total reportable assets as per segment information Investment properties ) ) Property, plant and equipment ) ) Trading properties ) ) Goodwill ) ) Inventories ) ) Investments in associates and joint ventures Total assets as per the statements of financial position 7. Information about main subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statements of financial position Panamerican Mall S.A. (“PAMSA”) Rigby March 31, June 30, March 31, June 30, ASSETS Total non-current assets Total current assets TOTAL ASSETS LIABILITIES Total non-current liabilities Total current liabilities TOTAL LIABILITIES NET ASSETS 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about main subsidiaries (Continued) Summarized statements of income and statements of comprehensive income PAMSA Rigby March 31, March 31, March 31, March 31, Revenues Profit before income tax ) ) Income tax expense ) ) - - Profit for the period ) ) Total comprehensive income for the period ) ) Profit attributable to non-controlling interest ) ) Dividends paid to non-controlling interest - - - Summarized cash flows PAMSA Rigby March 31, March 31, March 31, March 31, Net cash generated by operating activities Net cash used in investing activities ) Net cash used in financing activities 43 ) ) Net increase in cash and cash equivalents ) ) Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 8. Interests in joint ventures As of March 31, 2014 and June 30, 2013, the joint ventures of the Group were Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., NPSF and Entertainment Holding S.A. ("EHSA"). The shares in these joint ventures are not publicly traded. In November 29, 2012, the Group acquired shares of common stock, representing 50% of EHSA´s capital stock and votes, for an amount of Ps. 21.2 million. The fair value of the net assets acquired determined as of the purchase date amounted to Ps. 5.4 million. Therefore, the Group recognized a goodwill of Ps. 26.6 million. On September 25, 2013, Sociedad Rural Argentina (SRA), La Rural de Palermo S.A. (LRPSA), Boulevard Norte S.A. (BNSA), Ogden Argentina S.A. (OASA), EHSA, ENUSA and La Rural S.A. (LRSA) executed a joint venture agreement and a shareholder’s agreement mostly amending certain provisions set forth in prior agreements. The Company is now in the process of assessing any potential effect on the preliminary allocation of the purchase price of said acquisition. Changes in the Group’s investments in joint ventures for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: March 31, June 30, Beginning of period / year Acquisition of joint ventures ) Capital contributions Sale of joint ventures - ) Cash dividends (ii) - ) Share of profit, net End of period / year (i)308,344 (i) Includes a balance of Ps. (19) reflecting interests in companies with negative equity as of March 31, 2014 which are disclosed in “Provisions” (see Note 23). (ii) During the year ended June 30, 2013, the Group cashed dividends from Nuevo Puerto Santa Fe S.A. in the amount of Ps. 1.3 million. 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates As of June 30, 2013, the associates of the Group were New Lipstick LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”) and Bitania 26 S.A During the current period, the Group has acquired interests in associates Avenida Inc. and Avenida Compras S.A. (see Note 4). Consequently, as of March 31, 2014 the associates of the Group are New Lipstick LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”), Bitania 26 S.A., Avenida Inc. and Avenida Compras S.A Changes in the Group’s investments in associates for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: March 31, June 30, Beginning of the period / year Acquisition of associates - Capital contributions 19 Share of profit, net ) Currency translation adjustment ) ) Cash dividends (ii) ) ) Decrease for the taking over - ) End of the period / year (i) (i)Includes Ps. (159,568) and Ps. (39,091) reflecting interests in companies with negative equity as of March 31, 2014 and June 30, 2013, respectively, which are disclosed in “Provisions” (see Note 23). (ii)During the period, the Group cashed dividends from BHSA and Manibil S.A. in the amount of Ps. 9.2 million and Ps. 0.8 million, respectively. During the year ended June 30, 2013, the Group cashed dividends from Manibil S.A. and BHSA in the amount of Ps. 4.8 million and Ps. 30.5 million, respectively. 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties Changes in the Group’s investment properties for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: Shopping Center Office and other rental properties Undeveloped parcel of lands Properties under development Total At July 1st, 2012: Costs Accumulated depreciation ) ) - - ) Residual value Year ended June 30, 2013 Opening residual value Additions Currency translation adjustment - - - Acquisition of subsidiaries - - - Transfers ) 86 - - - Disposals ) ) - - ) Depreciation charge (i) ) ) - - ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation ) ) - - ) Residual value Period ended March 31, 2014: Opening residual value Additions Currency translation adjustment - - - Disposals - ) - - ) Depreciation charge (i) ) ) - - ) Residual value at period end AtMarch 31, 2014: Costs Accumulated depreciation ) ) - - ) Residual value (i)Depreciation charges of investment properties were included in “Costs” in the Statement of Income (Note 29). 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 10.Investment properties (Continued) The following amounts have been recognized in the statements of income: March 31, 2014 March 31,2013 Rental and service income Direct operating expenses ) ) Gain from disposal of investment properties Properties under development mainly comprise works in Shopping Neuquén S.A. and Arcos del Gourmet S.A As of March 31, 2014 and June 30, 2013 works in Shopping Neuquén S.A. amount to Ps. 83,233 and Ps. 43,138, respectively. Works in Arcos del Gourmet as of March 31, 2014 and June 30, 2013 amount to Ps. 235,737 and Ps. 136,313, respectively. As of March 31, 2014 contractual obligations mainly correspond to constructions regarding to both projects. In Shopping Neuquén S.A. contractual obligations amount to Ps. 205 million and the Project is expected to be completed in September, 2014. In Arcos del Gourmet S.A. contractual obligations amount to Ps. 234. On December 10, 2013, the Judicial Branch confirmed an injunction order that suspends the opening of the shopping center on the grounds that it does not have certain governmental permits. Even though the construction has all regulatory permits in place, the Company is carrying out specific actions, has challenged the ruling, and has requested that the injunction be lifted and has reasonable expectations of a favorable result. On April 1, 2014, the government of the City of Buenos Aires granted a new environmental clearing certificate. 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: Hotels buildings and facilities Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At July 1st, 2012: Costs Accumulated depreciation ) Residual value 7 Year ended June 30, 2013 Opening residual value 7 Additions - Currency translation adjustment - Disposals - - ) (3 ) - ) Depreciation charge (i) (7 ) ) Residual value at year end - At June 30, 2013: Costs Accumulated depreciation ) Residual value - Period ended March 31, 2014 Opening residual value - Additions - Currency translation adjustment - - 88 - - 88 Disposals ) - - ) - ) Depreciation charge (i) - ) Residual value at period end - At March 31, 2014: Costs Accumulated depreciation ) Residual value - (i)Depreciation charges of property, plant and equipment were included in “Costs” and “General and administrative expenses” in the Statement of Income (Note 29). 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trading properties Changes in the Group’s trading properties for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: Completed properties Properties under development Under developed sites Total At July 1st, 2012 Additions 19 - Currency translation adjustment - - Transfers - ) - Disposals ) - - ) At June 30, 2013 Additions - Currency translation adjustment - - Transfers ) - - Disposals ) - - ) AtMarch 31, 2014 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Intangible assets Changes in the Group’s intangible assets for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: Goodwill Computer Software Rights of use (ii) Others Total At July 1st, 2012: Costs Accumulated depreciation - ) - ) ) Residual value Year ended June 30, 2013: Opening residual value Additions - - 9 Currency translation adjustment - - - Acquisition of subsidiaries - - - Amortization charges (i) - ) - ) ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation - ) - ) ) Residual value Period ended March 31, 2014: Opening residual value Additions - - Currency translation adjustment - - - Amortization charges (i) - ) - ) ) Residual value at period end Period ended March 31, 2014: Costs Accumulated depreciation - ) - ) ) Residual value (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the Statement of Income (Note 29). There are no impairment charges for any of the years / period presented. (ii) Correspond to the project Arcos del Gourmet, which has not been amortized yet because it is still in the development stage. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Inventories Group’s inventories as of March 31, 2014 and June 30, 2013 were as follows: March 31, 2014 June 30, 2013 Current Hotel supplies Materials and others items of inventories Current inventories Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a financial liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on unadjusted quoted prices in active markets for identical financial assets or liabilities that the Group can refer to at the date of ended. A market is deemed active if transactions take place with sufficient frequency and in sufficient quantity for price information to be available on an ongoing basis. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds and mortgage bonds for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. If the financial instrument concerned has a fixed contract period, the inputs used for valuation must be observable for the whole of this period. The financial instruments the Group has allocated to this level mainly comprise interest rate swaps and foreign currency future contracts. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no market data are available. The inputs used reflect the Group’s assumptions regarding the factors which market players would consider in their pricing. The Group uses the best available information for this, including internal company data. The Group has allocated to this level shares and warrants of Supertel and the Arcos del Gourmet S.A.´s stock option (with a fair value of zero at the end of the period). The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level-3 instruments. The team directly reports to the Chief Financial Officer “CFO”. The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of March 31, 2014 and June 30, 2013 and their allocation to the fair value hierarchy: March 31, 2014 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Hersha - - - Investment in equity securities in Supertel - - - Mutual funds - - - Banco Macro bonds - - - Public companies securities 50 - - 50 - Don Mario S.G.R. - - - Governments bonds - - - Investment in Supertel convertible loan - - Derivative financial instruments: - Foreign currency future contracts - - - Interest rate swaps - - Cash and cash equivalents: - Mutual funds - - Total assets March 31, 2014 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign-currency futures - - Total liabilities - - 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) June 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Hersha - - - Investment in equity securities in Supertel - - - Mutual funds - - - Mortgage bonds - - - Non- Convertible Notes related parties (Note 34) - - - Banco Macro bonds - - - Don Mario S.G.R. - - - Others 3 - - 3 - Government Bonds - - Derivative financial instruments: - Interest rate swaps - - - Warrants of Supertel - - Cash and cash equivalents: - Mutual funds - - Total assets June 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign currency-contracts - - Total liabilities - - The following table presents the changes in Level 3 instruments for the period ended March 31, 2014: Shares of Supertel Warrants of Supertel Total Balance at June 30, 2013 Total losses for the period (i) Balance at March 31, 2014 - (i)The loss is not realized as of March 31, 2014 and is accounted for under “Financial results, net” in the statement of income (Note 32). 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Supertel was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair value of these instruments exceeded the transaction price and were determined using a valuation technique that uses inputs not observables in the market. As a result of the use of this technique, the Group has not recognized a gain at the time of initial recognition in the amount of US$ 7.9 million. As of March 31, 2014, the fair value of the Warrants of Supertel determined using the mentioned technique was minor than the gain not recognized at the time of initial recognition; remaining thus the Warrants remain valued at an amount of 0. According to Group estimates, all things being constant, a 10% decline in the price of the underlying assets of Shares and Warrants of Supertel (data observed in the market) of Level 3 as of March 31, 2014, would reduce pre-tax income by Ps. 2.6 million. According to Group estimates, all things being constant, a 10% increase in the credit spread (data which is not observable in the market) of the Shares and Warrants of Supertel used in the valuation model applied to Level 3 financial instruments as of March 31, 2014, would reduce pre-tax income by Ps. 7.5 million. The rate used as of March 31, 2014 was 14.25%. When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign currency-contracts Present value method Theoretical price Money market Interest-Rate curve; Foreign exchange curve. Interest rate swaps Discounted cash flow Theoretical price Interest rate forward contract and flows of funds. Shares of Supertel Binomial tree Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor curve). Warrants of Supertel Black-Scholes Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor curve). Call option of Arcos Discounted cash flow - Projected income and discounted interest rate. Investment in Supertel convertible loan Discounted cash flow - Discount interest rate. 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Restricted assets Group’s restricted assets as of March 31, 2014 and June 30, 2013 were as follows: March 31, June 30, Non-current Deposit in escrow Total non-current restricted assets Current Deposit in escrow Total current restricted assets Total restricted assets 17.Trade and other receivables Group’s trade and other receivables as of March 31, 2014 and June 30, 2013 are as follows: March 31, 2014 June 30, 2013 Non-current Trade, leases and services receivables Consumer financing receivables - Less: allowance for trade receivables ) ) Total Non-current trade receivables Trade receivables of joint venture VAT receivables Loans granted - Prepaid expenses Others Total Non-current other receivables Related parties (Note 34) Total non-current trade and other receivables 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 17.Trade and other receivables (Continued) March 31, June 30, Current Consumer financing receivables Sale, leases and services receivables Receivables from hotel operations Checks to be deposited Trade and lease debtors under legal proceedings Less: allowance for trade receivables ) ) Total current trade receivables Joint ventures receivables VAT receivables Other tax receivables Loans granted Prepaid expenses Advance to vendors Dividends received Others Less: allowance for other receivables ) ) Total current other receivables Related parties (Note 34) Total current trade and other receivables Total trade and other receivables Movements on the Group’s allowance for trade and other receivables are as follows: March 31, June 30, Beginning of the period / year Additions Unused amounts reversed ) ) Used during the period / year ) ) Receivables written off - ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 29). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 18.Investments in financial assets Group’s investments in financial assets as of March 31, 2014 and June 30, 2013 are as follows: March 31, June 30, Non-current Financial assets at fair value Investment in equity securities in TGLT S.A. Investment in equity securities in Hersha Investment in equity securities in Supertel Investment in Supertel convertible loan (Note 34) (i) - Don Mario S.G.R. Mutual funds (Note 34) (ii) Others - 3 Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) Total investments in non-current financial assets Current Financial assets at fair value Mutual funds Mortgage bonds (Note 34) - Banco Macro bonds Don Mario S.G.R. Non-Convertible Notes related parties (Note 34) - Public companies securities 50 - Government bonds Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) Total investments in current financial assets Total investments in financial assets (i) On January 9, 2014, Real Estate Strategies LP ("RES") entered into a loan agreement of up to US$ 2.0 million with Supertel Hospitality Inc. ("SPPR"). In the event that SPPR successfully completes rights offering not later than April 15, 2014, RES agrees convert the balance of the loan at such time for shares of common stock of SPPR. In the event that SPPR fails to make an initial public offering within the term agreed, RES is entitled to convert the loan until July 9, 2015 (subject to any ownership limitation that may apply). Since SPPR did not complete this rights offeringon or before April 15, 2014, the interest rate increased to 12.5% per annum. Subject to the limitations indicated above, RES has the option, until July 9, 2015 to convertthe loan it into shares of common stock. In such a case, the conversion price per share will be equal to the greater of (a)theaverage weighted price of common stock of company for the five trading days preceding the day RES exercises the Loan Conversions or (b) the greater of book or market value of the common stock at the time. (ii) During the period ended March 31, 2014, the Group has subscribed shares of Dolphin Fund Ltd. for an amount of US$ 109.5 million (see Note 41) 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative financial instruments Group’s derivative financial instruments as of March 31, 2014 and June 30, 2013 are as follows: March 31, June 30, Assets Non-current Interest rate swaps Warrants of Supertel - Total non-current derivative financial instruments Current Interest rate swaps - Foreign currency future contracts (Note 34) - Total current derivative financial instruments - Total assets Liabilities Current Foreign currency-contracts (Note 34) ) ) Total current derivative financial instruments ) ) Total derivative financial instruments Cash flow information The following table shows the amounts of cash and cash equivalents as of March 31, 2014 and June 30, 2013: March 31, June 30, Cash at bank and on hand Time deposits in local currency - Mutual funds Total cash and cash equivalents 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Group’s operations for the nine-month periods ended March 31, 2014 and 2013: Note March 31, March 31, (Loss) / Profit for the period ) Adjustments for: Income tax expense 25 ) Disposals of unused property, plant and equipment 11 60 Amortization and depreciation 29 Gain from disposal of investment properties 10 ) ) Dividends earned 32 ) ) Share-based payments 33 Profit / (loss) from purchase of subsidiaries and joint ventures 31 - ) (Gain) / loss on derivative financial instruments 32 ) ) Changes in fair value of investments in financial assets 32 ) ) Interest expense, net 32 Provisions and allowances Share of profit of associates and joint ventures ) ) Loss / (gain) on repurchase of Non-Convertible notes 32 - Unrealized foreign exchange loss, net Changes in operating assets and liabilities: Increase in inventories ) ) Decrease / (Increase) in trading properties ) Decrease / (Increase) in trade and other receivables ) Increase in restricted founds - ) (Decrease) / Increase in trade and other payables ) Increase in salaries and social security liabilities Decrease in provisions ) ) Net cash generated by operating activities before income tax paid The following table shows a detail of non-cash transactions occurred in the periods ended March 31, 2014 and 2013: March 31, March 31, Increase in investments in financial assets through an increase in borrowings - Reimbursement of expired dividends Dividends payable - Conversion of notes - Increase in borrowings through a decrease in dividends payable - Increase in property, plant and equipment through an increase in borrowings - 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other liabilities Group’s trade and other payables as of March 31, 2014 and June 30, 2013 were as follows: March 31, June 30, Non-current Admission rights Sales, rent and services payments received in advance Guarantee deposits Non-current trade payables Other tax liabilities - Tax payment facilities plan Deferred income tax Others Non-current other payables Related parties (Note 34) 20 Non-current trade and other payables Current Trade payables Accrued invoices Guarantee deposits Admission rights Sales, rent and services payments received in advance Current trade payables VAT payables Deferred revenue Other tax liabilities Dividends payable to non-controlling shareholders Others Current other payables Related parties (Note 34) Current trade and other payables Total trade and other payables 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of March 31, 2014 and June 30, 2013 were as follows: March 31, June 30, Non-Current Social security payable Total Non-Current salaries and social security liabilities Current Provision for vacation, bonuses and others Social security payable Others Current salaries and social security liabilities Total salaries and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Tax and social security Investments in associates and joint ventures (*) Total At June 30, 2013 Additions Recovery ) ) - ) Used during the period ) - - ) Currency translation adjustment - - At March 31, 2014 (*) Corresponds to equity interests with negative equity. The breakdown of current and non-current provisions is as follows: March 31, June 30, Non-current Current 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings The breakdown of the Group borrowings as of March 31, 2014 and June 30, 2013 was as follows: Book value Secured / unsecured Currency Rate Effective interest rate % Principal nominal value March 31, June 30, Non-current NCN IRSA due 2015 Unsecured Ps. Floating Badlar + 395ps - NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450 ps - NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% Seller financing of plot of land (vi) Secured US$ Fixed 3.5% Seller financing of Soleil Factory (i) Secured US$ Fixed 5% Seller financing of Zetol S.A. (iii) Secured US$ Fixed 3.5% Bank loans Unsecured Ps. Fixed 15.25% - Syndicated loan (iv) Unsecured Ps. Fixed (iv) Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed (v) Banco M&T loan Secured US$ Floating Libor + 2.55% Related party (Note 34) Unsecured Ps. Floating Badlar Finance lease obligations Secured US$ Fixed 7.5% Total Non-current borrowings 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value of share capital March 31, June 30, Current NCN IRSA due 2015 Unsecured Ps. Floating Badlar + 395ps - NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450ps - NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% NCN IRSA due 2013 Unsecured Ps. Floating Badlar 2.49% - NCN IRSA due 2014 Unsecured US$ Fixed 7.45% - Short-term loans Unsecured Ps. Fixed 29% - Bank overdrafts Unsecured Ps. Floating - - Syndicated loan (iv) Unsecured Ps. Fixed (iv) Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed (v) Seller financing of plot of land (vi) Secured US$ Fixed 3.5% Seller financing of Soleil Factory (i) Secured US$ Fixed 5% Seller financing of Arcos del Gourmet S.A. (ii) Unsecured US$ Fixed 11.69% - - Seller financing of Zetol S.A. (iii) Secured US$ Fixed 3.5% Related parties (Note 34) Unsecured US$ Fixed 1.5% - Finance lease obligations Secured US$ Fixed 7.5% Total Current borrowings Borrowings NCN: Non-convertible notes. (i) Seller financing of Soleil Factory (investment properties): Mortgage financing of US$ 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing - Arcos del Gourmet S.A. (intangible assets). (iii) Seller financing of Zetol S.A. (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. (iv) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 34). (v) On December 12, 2012, the Group subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2013. Additionally, on February 3, 2014 a new loan has been subscribed for Ps. 20 million. As of the date of these financial statements, the mentioned capital is fully canceled. (vi) Seller financing of plot of land - Vista al Muelle S.A. in Canelones, Uruguay (Trading properties). 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings (Continued) During the period ended March 31, 2014, the Group through APSA, acquired nominal value 770,000 of IRSA´s Non-convertible Notes due 2020, for a total amount of Ps. 7.2 million and nominal value 1,000,000 of IRSA´s Non-convertible Notes due 2017, for a total amount of Ps. 8.5 million. In addition, during the same period, the Group through PAMSA, acquired nominal value 3,125,000 of IRSA´s Non-convertible Notes due 2020, for a total amount of Ps. 25.8 million. This acquisitions of own Non-convertible Notes generated a loss of Ps. 12.9 million included in “Financial results, net”. Notes issued by IRSA NCN Class V and VI On February 26, 2014 Class V and VI Non-Convertible notes were issued for the amount of Ps. 220.2 million. Class V Non-Convertible notes were issued for the amount of Ps. 209,397,900. The securities were issued at par value and priced at a floating interest rate equal to Badlar rate plus 395 basis points. The principal of Class V will be repaid through a single payment on the maturity date. Class V matures within 18 months from the date of issue. Interest will be payable quarterly on the 26th day of May of 2014, August 26, 2014, November 26, 2014, February 26, 2015, May 26, 2015 and August 26, 2015. Class VI Non-Convertible notes were issued for the amount of Ps. 10,790,322. The securities were issued at par value and priced at a floating interest rate equal to Badlar rate plus 450 basis points. The principal of Class V will be repaid through a single payment on the maturity date. Class V matures within 36 months from the date of issue. Interest will be payable quarterly on the 26th day of May of 2014, August 26, 2014, November 26, 2014, February 26, 2015 May 26, 2015 and August 26, 2015, November 26, 2015, February 26, 2016, May 26, 2016, August 26, 2016, November 28, 2016 and February 27, 2017. Tax The details of the provision for the Group’s income tax, were as follows: March 31, March 31, Current income tax ) ) Deferred income tax Income tax gain ) 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Tax (Continued) The gross movement on the deferred income tax account is as follows: March 31, June 30, Beginning of the period /year ) ) Acquisition of subsidiary - ) Currency translation adjustment ) ) Income tax and deferred income tax End of the period / year ) ) The Group did not recognize deferred income tax assets of Ps. 28.7 million and Ps. 32.5 million as of March 31, 2014 and June 30, 2013, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the nine-month periods ended March 31, 2014 and 2013: March 31, March 31, Tax calculated at the tax rates applicable to profits in the respective countries ) Permanent differences: Share of loss of associates and joint ventures ) ) Unrecognized tax losses ) ) Non-taxable income ) ) Others ) Income tax gain ) Shareholders’ equity Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Shareholders’ Equity (Continued) Repurchase plan involving common shares and GDS issued by IRSA On July 25, 2013, IRSA’s Board of Directors set forth the terms and conditions governing the purchase of the Company's own stock pursuant to Section 64 of Law No. 26,831 and the CNV’s regulations,for up to an aggregate amount of Ps. 200.0 million and up to 5% of the capital stock, in the form of shares or Global Depositary Shares (GDS) representing 10 shares each, and up to a daily limit of 25% of the average daily transaction volume experienced by the IRSA’s shares, along with the markets where they are listed, during the prior 90 business days, and at a price ranging from a minimum of Ps. 1 up to Ps. 8 per share. On September 18, 2013 the Board of Directors decided to increase the maximum price to Ps. 10,00 per common share and US$ 10.50 per GDS. On October 15, 2013, the Board of Directors approved a new increase to the maximum price, raising it to Ps. 11.00 per common share and US$ 11.50 per GDS. On October 22, 2013 the Board of Directors approved a new increase to the maximum price, raising it to Ps.14.50 per common share and US$ 15.00 per GDS. During the period ended March 31, 2014, the Company repurchased 347,661 common shares (nominal value Ps. 1 per share) for a total of Ps. 3.0 million and 395,860 GDS (representing 3,958,600 common shares) for a total amount of US$ 4.6 million. Dividends Dividends approved for distribution among shareholders for the year ended June 30, 2013 amounted to Ps. 250 million which were approved at the Annual General Shareholders’ Meeting on October 31, 2013. During the period ended March 31, 2014 the Company has paid dividends for an amount of Ps. 106.4 million. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Revenues March 31, March 31, Base rent Contingent rent Admission rights Averaging scheduled rent escalation Parking fees Letting fees Service charges Property management fee Others Total rental and service income Sale of trading properties Revenue from hotel operations Consumer financing Total other revenues Total revenues Cost March 31, March 31, Costs of rental and services Costs of sale and development Costs from hotel operations Costs from consumer financing Total costs 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the period ended March 31, 2014: Group Costs Cost of sale and development Cost of rental and services Cost from consumer financing Cost from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - Maintenance, security, cleaning, repair and others 3 Depreciation and amortization 4 - Advertising and other selling expenses 11 - - Taxes, rates and contributions - - Directors’ fees - Fees and payments for services 34 Food, beverage and other lodging expenses - - - Leases and expenses - Allowance for trade and other receivables (charge and recovery) - 38 Cost of sales of properties - Others 24 2 Total expenses by nature 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the period ended March 31, 2013: Group costs Cost of sale and development Cost of rental and services Cost from consumer financing Cost from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses 3 Maintenance, security, cleaning, repairs and others 34 Depreciation and amortization - - Advertising and other selling expenses - - - Taxes, rates and contributions - - Directors’ fees - Fees and payments for services Food, beverage and other lodging expenses - - - Leases and expenses - Allowance for trade and other receivables (charge and recovery) - Cost of sales of properties - Others 28 6 Total expenses by nature 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs March 31, March 31, Salaries, bonuses and social security expenses Equity incentive plan cost Defined contribution plan cost - Total employee costs Other operating results, net March 31, March 31, Gain from purchase of subsidiaries - Tax on shareholders´ personal assets ) ) Donations ) ) Judgments and other contingencies (1) ) ) Others ) Total other operating results, net ) Includes legal expenses. Financial result, net March 31, March 31, Finance income: - Interest income - Foreign exchange - Dividends income - Gain from repurchase of non-convertible Notes - Total finance income Finance costs: - Interest expense ) ) - Foreign exchange ) ) - Less from repurchase of non-convertible Notes ) - - Other finance costs ) ) Subtotal finance costs ) ) Less: Finance costs capitalized Total finance costs ) ) Other finance costs: - Fair value gain of financial assets at fair value through profit or loss, net - Gain / (Loss) on derivative financial instruments, net Total other finance costs Total financial results, net ) ) 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share-based payments Equity incentive plan The Group incurred a charge of Ps. 12,541 million and Ps. 5,935 million for the nine-month periods ended March 31, 2014 and 2013, respectively, related to the awards granted under the Equity Incentive Plan and were granted 1,739,147 shares over the period. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2013. 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of March 31, 2014: Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments non-current current non-current current non-current current non-current current current Parent Company Cresud S.A.C.I.F. y A. Reimbursement of expenses - ) - - - Corporate services - ) - - - Sale of goods and services - Borrowings - ) - Non-Convertible Notes 7 - ) ) - Shared based payments - Total Parent Company 7 - - ) ) ) - Associates Banco Hipotecario S.A. Reimbursement of expenses - - - 66 - ) - - - Borrowings - ) ) - Derivatives - ) Leases and/or rights of use - Lipstick Management LLC Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Banco de crédito y securitización Reimbursement of expenses - - - 35 - Leases and/or rights of use - Tarshop S.A. Leases and/or rights of use - - - 19 ) ) - - - Reimbursement of expenses - Customers advances - ) - - - Total Associates - - - ) 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments non-current current non-current current non-current current non-current current current Joint ventures Contributions to be paid in - - - 10 - Baicom Networks S.A. Management fees - - - 12 - Borrowings - Reimbursement of expenses - - - 16 - Entertaiment Holding S.A. Reimbursement of expenses - Boulevard Norte S.A. Reimbursement of expenses - Cyrsa S.A. Borrowings - (6 ) ) - - Reimbursement of expenses - - - 60 - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Proceeds from leasing - - - 12 - ) - - - Leases and/or rights of use - ) - - - Management fees - - - 36 - Borrowings - ) - Puerto Retiro S.A. Contributions to be paid in - Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 1 - ) - - - Reimbursement of expenses - - - 59 - Total Joint Ventures - - - ) ) ) - 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Subsidiaries of the parent company Cactus Argentina S.A. Reimbursement of expenses - - - 2 - (8 ) - - - Alafox S.A. Reimbursement of expenses - - - 5 - Doneldon S.A. Reimbursement of expenses - - - 5 - Exportaciones Agroindustriales Reimbursement of expenses - (5 ) - - - Advanced payments - Futuros y Opciones.com S.A. Reimbursement of expenses - ) - - - Sedelor S.A. Reimbursement of expenses - - - 5 - Codalis S.A. Reimbursement of expenses - - - 5 - FyO Trading S.A. Reimbursement of expenses - - - 1 - Total Subsidiaries of the parent company - ) - - - Other related parties - - Consultores Asset Management S.A. Reimbursement of expenses - ) - - - Estudio Zang, Bergel y Viñes Advances - - - 17 - Legal services - ) - - - Dolphin Fund Ltd. Subscription - Reimbursement of expenses - Austral Gold Reimbursement of expenses - - - 8 - Entretenimiento Universal S.A. Reimbursement of expenses - - - 76 - Ogden Argentina S.A. Reimbursement of expenses - Elsztain Managing Partners Management fees - ) - - - Fundación IRSA Reimbursement of expenses - - - 69 - (1 ) - - - IRSA Real Estate Strategies LP Capital contributions - (8 ) - - - Inversiones Financieras del Sur S.A. Borrowings - (5 ) - - - Supertel Borrowings - IRSA Developments LP Capital contributions - (5 ) - - - Museo de los niños Reimbursement of expenses - ) - - - Leases and/or rights of use - (3 ) - - - Total Other related parties - - - ) - - - 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments non-current current non-current current non-current non-current current current Directors and Senior Management Directors Fees - -18,696 - - - Reimbursement of expenses - -10 - - - Guarantee deposits - -20 - Total Directors and Senior Management - - -20 -18,706 - - - Total -205 -53,351 -208,846 -233,076 -1,553 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2013: Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings non-current current non-current current non-current current non-current current Parent company Cresud S.A.C.I.F. y A. Reimbursement of expenses - -10,565 - - Corporate services - -33,927 - - Sale of real estate property - Non-Convertible Notes - Shared based payments - Total Parent company - - -44,492 - - Associates Banco Hipotecario S.A. Reimbursement of expenses - -372 - - Borrowings - -35,557 -9,738 Non-Convertible Notes - Mortgage bonds - Leases and/or rights of use - - - 11 - Lipstick Management LLC Reimbursement of expenses - Manibil S.A. Reimbursement of expenses - -781 - - New Lipstick LLC Reimbursement of expenses - Tarshop S.A. Reimbursement of expenses - -1 - - Total Associates - - - -1,154 -35,557 -9,738 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables non-current Trade and other receivables current Trade and other payables Trade and other payables current Borrowings Borrowings current non-current current non-current current non-current current non-current current Joint Ventures Baicom Networks S.A. Management fees - - 1 - Reimbursement of expenses - - - 18 - (2 ) - - Boulevard Norte S.A. Reimbursement of expenses - - - 29 - Cyrsa S.A. Borrowings - ) - Reimbursement of expenses - - - 84 - ) - - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - ) - - Proceeds from leasing - - - 11 - ) - - Leases and/or rights of use - ) - - Management fees - Puerto Retiro S.A. Contributions to be paid in - Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 46 - ) - - Reimbursement of expenses - - - 77 - Borrowings - Total Joint Ventures - - - ) ) - 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings non-current current non-current current non-current current non-current current Subsidiaries of the parent company Helmir S.A. Reimbursement of expenses - - - 1 - Alafox S.A. Reimbursement of expenses - - - 49 - Doneldon S.A. Reimbursement of expenses - - - 39 - Futuros y Opciones.com S.A. Reimbursement of expenses - - - 40 - -8 - - Sedelor S.A. Reimbursement of expenses - - - 38 - Codalis S.A. Reimbursement of expenses - - - 47 - FyO Trading S.A. Reimbursement of expenses - - - 9 - Total Subsidiaries of the parent company - -8 - - Other related parties Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - -41 - - Estudio Zang, Bergel y Viñes Advances - - - 14 - Legal services - - - 22 - -979 - - Dolphin Fund Ltd. Subscription - Reimbursement of expenses - Elsztain Realty Partners Reimbursement of capital - -105,325 - - Decater Reimbursement of capital - -6,661 - - Elsztain Managing Partners Reimbursement of expenses - -61 - - Fundación IRSA Reimbursement of expenses - - - 51 - -2 - - Inversiones Financieras del Sur S.A. Reimbursement of expenses - -3 - - IRSA Developments LP Reimbursement of expenses - - - 32 - -5 - - Museo de los niños Reimbursement of expenses - -11 - - Leases and/or rights of use - -3 - - Total Other related parties - - - -113,091 - - 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables current Borrowings Borrowings non-current current non-current current non-current current non-current current Directors and Senior Management Directors Management fees - ) - - Reimbursement of expenses - ) - - Guarantee deposits - ) - - - Total Directors and Senior Management - - - ) ) - - Total ) 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2014: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent company Cresud S.A.C.I.F. y A. - ) - ) - - Total Parent company - ) - ) - - Associates Banco Hipotecario S.A. - Banco de Crédito y Securitización - Tarshop S.A. ) - Total Associates ) - Joint Ventures Baicom Networks S.A. - 9 - - 96 - - Cyrsa S.A. - ) - - Nuevo Puerto Santa Fe S.A. ) - Puerto Retiro S.A. - Quality Invest S.A. - Total Joint Ventures ) - - ) - - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - ) - Isaac Elsztain e hijos S.C.A. ) - Hamonet S.A. ) - Inversiones Financieras del Sur S.A. - Total Other related parties ) - - ) ) - Directors and Senior Management Senior Management - ) Directors - ) Total Directors and Senior Management - ) Total ) 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2013: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent company Cresud S.A.C.I.F. y A. ) ) - - - Total Parent company ) ) - - - Associates Banco Hipotecario S.A. - 56 - - Tarshop S.A. - Total Associates - - 56 - - Joint Ventures Baicom Networks S.A. - 9 - - 71 - - Canteras Natal Crespo S.A. - 72 - - 8 - - Cyrsa S.A. - ) - - Nuevo Puerto Santa Fe S.A. ) - Puerto Retiro S.A. - Quality Invest S.A. - - - 10 - - Total Joint Ventures ) - - ) - - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - - (2 ) - - ) - Isaac Elsztain e hijos S.C.A. - Consultores Assets Management S.A. - Hamonet S.A. 72 - Inversiones Financieras del Sur S.A. - Total Other related parties - (2 ) ) ) - Directors and Senior Management Directors - ) Total Directors and Senior Management - ) Total ) 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Negative working capital As of the period-end, the Group has recorded negative working capital which is currently under consideration of the Board of Directors and Management. CNV General Resolution No. 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 Investment properties and Note 11 Property, plant and equipment Exhibit B - Intangible assets Note 13 Intangible assets Exhibit C - Equity investments Note 37 Equity investments Exhibit D - Other investments Note 12 Financial instruments by category Exhibit E – Provisions Note 17 Trading and other receivables and Note 23 Provisions Exhibit F - Cost of sales and services provided Note 38 Cost of sales and services provided Exhibit G - Foreign currency assets and liabilities Note 39 Foreign currency assets and liabilities 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 03.31.14 Value recorded as of 06.30.13 Market value as of 03.31.14 Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Joint Ventures Baicom Networks S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Irrevocable contributions Higher value Cyrsa S.A. Common shares 1 vote Not publicly traded Real estate Argentina % Entertainment Holdings S.A. Common shares 1 vote Not publicly traded Investment Argentina -393 % Irrevocable contributions - Lower / Higher value -23,192 24 Goodwill Entretenimiento Universal S.A. Common shares 1 vote -19 - Not publicly traded Event organization and others Argentina 12 '(2)'543 % Nuevo Puerto Santa Fe S.A. Common shares 1 vote Not publicly traded Commercial real estate Argentina % Higher value Goodwill 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 03.31.14 Value recorded as of 06.30.13 Market value as of 03.31.14 Main activities Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Puerto Retiro S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Higher value Quality Invest S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Irrevocable contributions - Goodwill Higher value ) ) Total Joint Ventures Associates Avenida Compras S.A. Common shares 1 vote ) - Not publicly traded E-commerce Argentina ) % Goodwill 18 - Avenida Inc. S.A. Common shares 1 vote - Not publicly traded Investment U.S.A. % Goodwill - Banco de Crédito & Securitización S.A. Common shares 1 vote Not publicly traded Financial Argentina (1) (2)28,106 % Banco Hipotecario S.A. Common shares 1 vote Financial Argentina (1) (2) 202,422 % Higher value ) ) 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 03.31.14 Value recorded as of 06.30.13 Market value as of 03.31.14 Main activities
